Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Ex parte Quayle Action
This application is in condition for allowance except for the formal matters below. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to because:
The text in Fig. 1 is somewhat difficult to read.  Please provide a higher-resolution version of Fig. 1, if possible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: 
In [0026], the “°C” in each occurrence should be fixed (e.g., “about 60 degrees Celsius (°C) (for example, about 60 [[□]] °C to about 65 [[□]] °C” etc.). 
Appropriate correction is required.

Conclusion
The closest Prior Art reference is to Kennedy (2017/0247598), which discloses treating a formation with “a curable resin and organophilically-modified clay” (abstract), specifically with “an epoxy resin” and “organophilically-modified montmorillonite clay” ([0112]), in a fluid with emulsifiers ([0099]) in water carrier fluid ([0051]) and proppant ([0103]).  However, this reference fails to disclose or teach destabilizing the emulsion downhole to coat the proppant with the montmorillonite and epoxy.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Smith (7,867,613) (cited by Applicant) discloses a coated proppant having a ceramic substrate with an epoxide resin coating containing a montmorillonite nanoparticle enforcement.  However, this reference fails to disclose or teach coating the proppant downhole by destabilizing an emulsion of the epoxide and montmorillonite.
The reference to Lafitte (2013/0274149) discloses using a proppant-bearing fluid ([0074]) comprising an emulsion ([0060]) which also has organophilic montmorillonite ([0107]) and epoxy resin (claim 14).  However, this reference fails to disclose or teach destabilizing the emulsion downhole to coat the proppant with the montmorillonite and epoxy, and it also appears this reference would fail to provide a nanocomposite of the montmorillonite and epoxy.
The reference to Weaver (2016/0145486) discloses a proppant-bearing fluid ([0140]) comprising epoxy resin ([0036]) and montmorillonite and organophilic clays ([0152]) in a water-external emulsion ([0179]). However, this reference fails to disclose or teach destabilizing the emulsion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674